Mr. Justice Breese delivered the opinion of the Court: This was an appeal by the auditor of public accounts from an order made by the board of supervisors of Fulton county, releasing from an assessment for taxation for the years 1865 and 1866, of shares in the capital stock of the first national bank of Canton. It is a case, the same in principle with the case of The People v. Bradley et al., 39 Ill. 130, in which this court held, that the shares of stock held by Bradley in the capital stock of a national "bank, constituted kis interest in the bank, and was Hable to assessment and taxation under the law of this State. That the shares made up the capital stock, and the result was the same, whichever was taxed. In the opinion pronounced in that case, it was endeavored to be shown, and, on reflection, we think successfully, that it was matter of contract and agreement between the banks and the people, that the shares should be deemed personal property, and be liable to taxation by the State, and such contract was not affected by the forty-first section of the national banking law of June, 1864. This case was taken by writ of error to the Supreme Court of the United States, and on the authority of the case of Van Allen v. The Assessors, 3 Wallace, 584, it was held, that admitting a tax on the capital was equivalent to a tax on the shares as respected the shareholders, yet as .the capital of the banks may consist of the bonds of the United States, which are exempt from taxation, it was not easy to see, that the tax on the capital was an equivalent to a tax on the shares. Bradley v. The People, 4 id. 459. The judgment of this court was reversed, and the decision of the board of supervisors affirmed. In accordance with that decision, the order of the board of supervisors of Fulton county, releasing the shareholders of the first national bank of Canton from the taxes assessed upon their shares, must be affirmed. Judgment affirmed.